UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6803



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

         versus

RICHARD EDISON BOYD, a/k/a Jake Boyd,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-92-383, CA-95-3774-MJG)


Submitted:   February 27, 1997            Decided:   March 11, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Richard Edison Boyd, Appellant Pro Se. Jefferson McClure Gray,
OBER, KALER, GRIMES & SHRIVER, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                        CORRECTED OPINION
2
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Boyd, Nos. CR-92-
383; CA-95-3774-MJG (D. Md. Apr. 26, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                3